Department No. 2, Thornton, J.:
In this cause the Court granted a nonsuit on motion of defendant. The plaintiffs moved for a new trial, which was granted. The appeal is from the order granting a new trial.
The Court had improperly granted a nonsuit. There was evidence admitted which should have gone to the jury, upon the issue, whether the commission sued for had been earned by the plaintiffs under their contract with defendant.
There was no error in the order appealed from, and it is affirmed.
Myrick J., and Sharpstein J., concurred.